                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    BENJAMIN HOLLY,                                      Case No. 2:16-CV-2640 JCM (CWH)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     NYE COUNTY SHERIFF’S DEPT.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Carl W. Hoffman’s screening order and
               14     report and recommendation (“R&R”). (ECF No. 7).
               15            Judge Hoffman notes that plaintiff Benjamin Holly (“plaintiff”) previously filed an
               16     action, case number 2:16-cv-02607-JAD-VCF, based on the same facts as the instant action. Id.
               17     at 2. Plaintiff admits as much. Id.; (see also ECF No. 4 at 3). Judge Hoffman confirmed that the
               18     facts and issues in both cases “are nearly identical.” (ECF No. 7 at 2). Plaintiff’s other action
               19     was dismissed for failure to state a claim. See Holly v. Nye County Sherrif’s Dept, case no. 2:16-
               20     cv-02607-JAD-VCF. Thus, Judge Hoffman recommends that this case be dismissed under the
               21     doctrine of claim preclusion, and the case be closed. (ECF No. 50).
               22            This court “may accept, reject, or modify, in whole or in part, the findings or
               23     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               24     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               25     determination of those portions of the [report and recommendation] to which objection is made.”
               26     28 U.S.C. § 636(b)(1).
               27            Where a party fails to object, however, the court is not required to conduct “any review at
               28     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

James C. Mahan
U.S. District Judge
                1     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                2     magistrate judge’s report and recommendation where no objections have been filed. See United
                3     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                4     employed by the district court when reviewing a report and recommendation to which no
                5     objections were made).
                6             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                7     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                8     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                9     full.
              10              Accordingly,
              11              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Hoffman’s R&R
              12      (ECF No. 7) be, and the same hereby is, ADOPTED.
              13              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED.
              14              The clerk is instructed to enter judgment and close the case accordingly.
              15              DATED February 24, 2020.
              16                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
